Consent of Independent Registered Public Accounting Firm The Board of Directors Calvert Social Index Series, Inc.: We consent to the use of our report, incorporated herein by reference, dated November 27, 2013, with respect to the financial statements of Calvert Social Index Fund, a series of Calvert Social Index Series, Inc., as of September 30, 2013, and to the references to our firm under the heading "Financial Highlights" in the Prospectuses and "Independent Registered Public Accounting Firm and Custodian" in the Statement of Additional Information. Philadelphia, Pennsylvania January 28, 2014
